DETAILED ACTION
This is responsive to the amendment dated 1/28/22.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Objections
Claim 1 is objected to because of the following informalities:  in line 6, applicant recites “the sink drain aid suction cup.” While not indefinite, applicant is advised to recite “the suction cup” or “engaging the sink drain aid to a sink stopper with the suction cup” for consistency.   Appropriate correction is required.
Claim Rejections - 35 USC § 103
Claims 1, 2, and 4 - 7 are rejected under 35 U.S.C. 103 as being unpatentable over Pessers (WO 2009/131448) in view of Racioppi (US 4,945,598 hereinafter Racioppi ‘598) and Racioppi (WO 9002497).
Regarding claim 1, Pessers discloses a method for removing a sink drain stopper comprising: providing a sink drain aid (1) including a handle (5, 3, collectively) and an engagement means (6a, 6b) connected to the handle, the engagement means being located at an engagement end of the sink drain aid (bottom of 2) opposite the handle; engaging the sink drain aid to a sink stopper (12) with the engagement means; and pulling on the handle to remove the sink drain stopper from a sink (abstract)(p. 1, ln. 11, 31-33).
Racioppi ‘598, fig. 1), in order to enhance the use of the device.  Under the proposed modification, the collective handle will be ‘hook-shaped.’
Pessers however does not show that the engagement means are a suction cup, instead showing wires.  Attention is turned to Racioppi, which teaches a similar sink drain aid (10) which has a handle (14,12) and a suction cup (16) engagement means which is configured to engage the sink stopper (20) while the aid is being used.  It would have been obvious  to one having ordinary skill in the art at the time of effective filing to have substituted the wires of Pessers for the suction cup as a functionally equivalent means of attaching the sink drain aid to the sink stopper. An express suggestion to substitute one equivalent component or process for another is not necessary in order to render such substitution obvious see MPEP §2144.06.  An additional advantage is that the suction cup of Racioppi enables the sink drain aid to be attached to a sink stopper that does not have a knob and thus increases the functionality of the device. 
Regarding claim 4, Pessers as modified shows all of the instant invention as discussed above, and under the proposed modification the sink drain aid further comprises a threaded engagement between the handle and the suction cup (Racioppi, p. 6, ln. 10-15). 
Regarding claim 5, Pessers as modified shows all of the instant invention as discussed above, and Racioppi ‘598 shows that the hook shaped handle can be semi-circular in shape (see 32, fig. 6). 
Regarding claim 6, Pessers as modified shows all of the instant invention as discussed above, but does not show that the hook-shaped handle has a circular cross section. However, there is nothing in the record which establishes that the claimed shape presents a novel or unexpected result, is used for a particular purpose, or solves a stated problem . Therefore, one of ordinary skill in the art would expect the handle of Pessers as modified to perform equally well as applicant' s. It therefore would have been obvious to have modified the cross section of the hook-shaped handle to be circular as claimed, depending on what the user wishes to attach to the handle, since such a modification is a mere design consideration which fails to patentably distinguish. MPEP 2144.04(IV)(B).
Regarding claim 2, Pessers as modified shows all of the instant invention as discussed above, and under the proposed modification, shows the step of attaching the sink drain aid to the sink via the suction cup.  This method step is an obvious consequence of the normal use of the device of Pessers as modified. When the sink drain aid is reattached to the sink plug for subsequent uses, it is attached to the sink. 
Regarding claim 7, Pessers as modified shows all of the instant invention as discussed above, and Racioppi ‘598 shows that the hook shaped handle can have a rectangular cross section (see rectangular cross section of hook arms 28, 27 in fig. 1, 5).    
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Pessers, Racioppi ‘598, and Racioppi, as applied to claim 7, in view of CN2152485 (hereinafter CN ‘485). 
Regarding 3, Pessers as modified shows all of the instant invention as discussed above, but does not show the step of attaching a towel to the handle.  Attention is turned to CN ‘485 which teaches that it is known to have a cleaning device (fig. 1) with a brush head portion of a handle which is covered with a towel cloth (abstract, previously of record).  It would have been obvious to have included a towel for attachment to the handle of Pessers as modified so that a different cleaning surface can be used when using the sink drain aid. A towel might be better suited to certain delicate dishes, or for washing/drying a user’s hands.  
Allowable Subject Matter
The following claims drafted by the examiner and considered to distinguish patentably over the art of record in this application, and are again presented to applicant for consideration: 
Claim 8 (new). A method comprising the steps of:
providing a sink drain aid, the sink drain aid including a handle and a
suction cup connected to the handle;
engaging the sink drain aid to a sink stopper using the suction cup;
pulling on the handle to remove the sink drain stopper from a sink;
attaching the sink drain aid to a different portion of the sink using the
suction cup; and
hanging a towel from the handle.
Claim 9 (new). The method of claim 8, wherein the sink drain aid further
comprises a threaded engagement between the handle and the suction cup.
Claim 10 (new). The method of claim 8, wherein the handle has a semi-circular
shape.
Claim 11 (new). The method of claim 8, wherein the handle has a circular cross-section.
Claim 12 (new). The method of claim 8, wherein the handle has a rectangular
cross-section.
Response to Arguments
Applicant's arguments filed with respect to  Pessers have been considered, but are moot since Racioppi ‘598 is being used to teach what is lacking in Pessers. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L DEERY whose telephone number is (571)270-1928. The examiner can normally be reached Mon - Thur, 7:30am - 4:30pm; Fri 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN DEERY/Primary Examiner, Art Unit 3754